Citation Nr: 1103516	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  09-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for disability due to an 
injury to the left lower abdomen.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1972 to 
January 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed disability 
due to an injury to the left lower abdomen.

2.  By way of a March 2003 rating decision, the RO denied service 
connection for a back disability; the Veteran did not appeal.

3.  Evidence received since the March 2003 RO decision is new to 
the record, and when considered with previous evidence of record, 
raises a reasonable possibility of substantiating the underlying 
claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have disability of the left lower 
abdomen that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for a back disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in March 2007 
prior to the initial adjudication of the claim for service 
connection for disability due to an injury to the left lower 
abdomen.  Specifically regarding VA's duty to notify, the 
notification to the Veteran apprised him of what the evidence 
must show to establish entitlement to service connection, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the March 2007 letter to the Veteran was 
inadequate in terms of notifying him of the evidence necessary to 
substantiate the elements required to reopen a claim of service 
connection for a back disability, see Kent v. Nicholson, 20 Vet. 
App. 1 (2006); however, as will be explained below, because the 
Veteran's back disability claim will be reopened and considered 
on the merits, the issue of proper VCAA notice in the context of 
a claim to reopen is no longer relevant.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), and VA and private medical 
records.  As to whether further action should have been 
undertaken by way of obtaining a medical opinion on the question 
of whether the Veteran's claimed disability of the left lower 
abdomen was related to service, the Board notes that such 
development is to be considered necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and 3) indicates that the claimed disability 
may be associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004); Wells 
v. Principi, 326 F.3d 1381 (2003) (Board under no obligation to 
obtain a medical opinion when there is no competent evidence that 
the veteran's disability or symptoms were service related).   In 
this case, as will be explained below, there is no medical 
evidence that the Veteran currently suffers from any disability 
involving the left lower abdomen or a residual disability 
attributable to an alleged in-service injury to the left lower 
abdomen.  Consequently, because there is no evidence of a 
diagnosed disability or symptoms of disability related to an in-
service injury to the left lower abdomen, given the standard of 
the regulation, the Board finds that that there is sufficient 
medical evidence in the record for the Board to make a decision 
on the claim, and that a medical nexus opinion is not required in 
order to fulfill the duty to assist.  

II.  Disability of the Left Lower Abdomen

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.

The Veteran contends that he injured his left lower abdomen while 
serving on active duty aboard the USS Ponce in 1974.  
Specifically, he alleges that he injured his left side in the 
area of his abdomen when his ship collided with another ship 
during a refueling exercise.  Although vague in his description 
of the incident, it appears that the Veteran is alleging that he 
injured the left side of his body in the vicinity of his abdomen 
when his ship struck another ship and he was thrown against an 
object.  

In this case, after reviewing the record for the entire pendency 
of the appeal, the medical evidence does not show that the 
Veteran has a current disability involving the left lower 
abdomen.  Specifically, the Veteran's abdomen was evaluated 
during several medical examinations, and all reflected a normal 
abdomen.  For example, a February 1989 VA General Medical 
examination reflects a "benign" abdomen examination, and August 
and December 2002 examinations by W.M., M.D. revealed an abdomen 
that was soft and without organomegaly or masses.  There was no 
tenderness to palpation, and positive bowel signs.  In summary, 
the record contains no evidence of a current disability of the 
left lower abdomen.  As such, without evidence of a current 
disability, the analysis ends, and service connection cannot be 
awarded.  See Degmetich v. Brown, 104 F. 3d 1328, at 1333.  In 
other words, absent a showing of a current diagnosed disability 
for which benefits are being claimed, service connection for a 
disability due to an injury to the left lower abdomen is not 
warranted.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against this service connection 
claim.  

III.  Back Disability

A decision of the RO becomes final and is not subject to revision 
on the same factual basis except when a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a March 2003 rating decision denied 
service connection for a back disability; the Veteran did not 
appeal.  Therefore, this 2003 rating decision represents a final 
decision.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384; see 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim for service connection for a back 
disability may not be reopened unless VA has received evidence 
that was not cumulative of the evidence previously of record, and 
that also raises a reasonable possibility of substantiating the 
claim that the Veteran's back disability is related to military 
service.

Of record at the time of the prior final denial in March 2003, 
was a statement from the Veteran describing an in-service 
incident that he believes led to his current back disability.  
The Veteran noted that while aboard the USS Ponce LPD 16, his 
ship collided with another ship during a refueling exercise.  He 
reported that he was on the catwalk when the other ship hit the 
USS Ponce, and he was thrown backward and hit his back on a 
cabinet containing life preservers.  See August 2002 statement by 
the Veteran.  The Veteran reported that he was treated aboard the 
USS Ponce for several days, and noted that he had experienced 
back problems ever since this in-service incident.  Medical 
records showing complaints of back pain were also of record at 
the time of the prior final denial.  See treatment notes by W.M., 
M.D.  There was no evidence of a currently diagnosed back 
disability at the time of the 2003 denial by the RO.

Although only a few relevant documents have been added to the 
record since the last prior final denial in 2003, the newly added 
records include an MRI of the lumbar spine that reveals slight 
disc space narrowing at the L4-5 level, and degenerative changes 
in the lumbar spine.  See Premier Imaging/Encompass Medical Group 
records dated in May 2003 and October 2008.

Here, the Veteran's claim was in part denied in 2003 because 
there was no evidence of a chronic disability or permanent 
residual resulting from the alleged in-service injury.  However, 
in May 2009, the Veteran submitted medical records reflecting 
evidence of degenerative changes and disc space narrowing in his 
lumbar spine.  This evidence, considered with the previous 
record, raises a reasonable possibility of substantiating the 
claim.  As such, the Board finds that new and material evidence 
to reopen a claim of service connection for a back disability has 
been presented, and the claim is therefore reopened.


ORDER

Service connection for disability due to an injury to the left 
lower abdomen is denied.

New and material evidence has been received to reopen a claim of 
service connection for a back disability; to this limited extent, 
the appeal is granted.


REMAND

The Board notes that VA is required to obtain a medical opinion 
on the question of a possible relationship to military service if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains:  1) competent evidence of diagnosed disability or 
symptoms of disability, 2) establishes that the Veteran suffered 
an event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) indicates 
that the claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As noted above, the Veteran alleges that while aboard the USS 
Ponce LPD 16, his ship collided with another ship during a 
refueling exercise.  He reported that he was on the catwalk at 
the time, and when the other ship hit the USS Ponce, he was 
thrown backward and hit his back on a cabinet containing life 
preservers.  The Veteran reported that he was treated aboard the 
USS Ponce for several days and noted that he had experienced back 
problems ever since this in-service incident.  See August 2002 
statement by the Veteran.  At a February 1989 VA General Medical 
examination, the Veteran complained of back pain, and medical 
records dated in 2002 also reflect complaints of back pain, see 
treatment notes by W.M., M.D.  A Magnetic Resonance Imaging (MRI) 
of the lumbar spine conducted in 2008 shows an impression of 
degenerative changes.  See Premier Imaging/Encompass Medical 
Group records dated in October 2008.

Here there is evidence of a current disability-degenerative 
changes of the lumbar spine, and also information about an in-
service back injury as reported by the Veteran.  (The Veteran is 
competent to report an in-service injury to his back such as 
hitting a cabinet on deck when his ship collided with another 
vessel).  The record also shows complaints of back pain beginning 
in 1989, and continuing in 2002.  Taken together, the Board finds 
that the evidence of record suggests that the Veteran's currently 
diagnosed lumbar spine degenerative changes may be associated 
with an in-service injury to his back and as such, in order to 
comply with the duty to assist, a VA examination is required.  
See McLendon.

Therefore, based on the evidence currently of record, and due to 
the fact that no prior nexus opinion has been provided, the Board 
finds that a VA examination is required to assess the medical 
probability that any currently diagnosed back disability is 
traceable to military service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and 
request research on whether the USS Ponce 
collided with another ship around April or 
May 1974.  Obtain the Veteran's service 
personnel records.

2.  After the development noted in 
paragraph one has been conducted to the 
extent feasible, the Veteran should be 
afforded a VA examination conducted by a 
physician with appropriate expertise to 
provide a nexus opinion regarding the 
medical probability that any current back 
disability is attributable to the Veteran's 
active military service.  The physician 
should include an opinion as to whether it 
is at least as likely as not that any 
current back disability is, even in part, 
attributable to military service.  The 
examiner should consider the Veteran's 
August 2002 statement regarding an in-
service back injury that occurred aboard 
the USS Ponce when it collided with another 
ship.  In forming his opinion, the examiner 
should also consider the service treatment 
records from the Veteran's period of 
military service, the current diagnosis of 
lumbar spine degenerative changes, and any 
other newly obtained records.  The examiner 
should explain his/her opinion in detail, 
which explanation should include a 
discussion of whether the Veteran's 
statements of continuity of symptoms since 
service are consistent with the objective 
record.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  The AOJ should make sure 
that the examination report complies with 
this remand and answers the questions 
presented in the examination request, 
especially with respect to detailing any 
connection to military service.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


